Exhibit 10.52

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN

____ YEAR-END RESTRICTED STOCK AWARD

This Award Agreement sets forth the terms and conditions of the ____ Year-End
Restricted Stock Award (this “Award”) granted to you under The Goldman Sachs
Amended and Restated Stock Incentive Plan (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. This Award is made up of the number of Restricted Shares (“Restricted
Shares”) specified on your Award Statement. A Restricted Share is a share of
Common Stock (a “Share”) delivered under the Plan that is subject to certain
transfer restrictions and other terms and conditions described in this Award
Agreement. This Award is conditioned upon your granting to the Firm the full
power and authority to register the Restricted Shares in its or its designee’s
name and authorizing the Firm or its designee to sell, assign or transfer any
Restricted Shares in the event of forfeiture of your Restricted Shares. Unless
otherwise determined by the Firm, this Award is conditioned upon your filing an
election with the Internal Revenue Service within 30 days of the grant of your
Restricted Shares, electing pursuant to Section 83(b) of the Code to be taxed
currently on the fair market value of the Restricted Shares on the Date of
Grant. This will result in the recognition of taxable income on the Date of
Grant equal to such fair market value (but will not affect the Vesting of your
Restricted Shares or the removal of the Transfer Restrictions). THIS AWARD IS
CONDITIONED ON YOUR EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE
ADDRESS DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE
SIGNATURE CARD BY THE DATE SPECIFIED, AND IS SUBJECT TO ALL TERMS, CONDITIONS
AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
PARAGRAPH 12. BY EXECUTING THE RELATED SIGNATURE CARD (WHICH, AMONG OTHER
THINGS, OPENS THE CUSTODY ACCOUNT REFERRED TO IN PARAGRAPH 3(b) IF YOU HAVE NOT
DONE SO ALREADY), YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT.

3. Certain Material Terms of Restricted Shares.

(a) Vesting. All of your Restricted Shares shall be Vested on the Date of Grant.
When a Restricted Share is Vested, it means only that your continued active
Employment is not required in order for your Restricted Shares to become fully
transferable without risk of forfeiture. However, all other terms and conditions
of this Award Agreement (including the Transfer Restrictions described in
Paragraph 3(c)) shall continue to apply to such Restricted Shares, and failure
to meet such terms and conditions may result in the forfeiture of all of your
rights in respect of the Restricted Shares and their return to GS Inc. and the
cancellation of this Award.

(b) Date of Grant. The date on which your Restricted Shares will be granted,
subject to the conditions of this Award Agreement, is set forth on your Award
Statement. Except as provided in this Paragraph 3 and in Paragraph 2, the
Restricted Shares shall be delivered to an escrow, custody, brokerage or similar
account, as approved or required by the Firm, and, except as provided in
Paragraphs 3(d), 7 and 9(g), shall be subject to the Transfer Restrictions
described in Paragraph 3(c).



--------------------------------------------------------------------------------

(c) Transfer Restrictions; Escrow.

(i) Except as provided in Paragraphs 3(d), 7, and 9(g), Restricted Shares shall
not be permitted to be sold, exchanged, transferred, assigned, pledged,
hypothecated, fractionalized, hedged or otherwise disposed of (including through
the use of any cash-settled instrument), whether voluntarily or involuntarily by
you (such restrictions collectively referred to herein as the “Transfer
Restrictions”) until the date specified as the “Transferability Date” next to
such number or percentage of Restricted Shares on your Award Statement (each
such date, a “Transferability Date”). Any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void. If and to the extent
Restricted Shares are certificated, the Certificates representing such
Restricted Shares are subject to the restrictions in this Paragraph 3(c)(i), and
GS Inc. shall advise its transfer agent to place a stop order against such
Restricted Shares. Within 30 Business Days after the Transferability Date (or
any other date described herein on which the Transfer Restrictions are removed),
GS Inc. shall take, or shall cause to be taken, such steps as may be necessary
to remove the Transfer Restrictions in respect of any of such Restricted Shares
that have not been previously forfeited.

(ii) In the discretion of the Committee, delivery of the Restricted Shares may
be made directly into an escrow account meeting such terms and conditions as are
determined by the Firm, provided that any other conditions or restrictions on
delivery of Shares required by this Award Agreement have been satisfied. By
accepting your Restricted Shares, you have agreed on behalf of yourself (and
your estate or other permitted beneficiary) that the Firm may establish and
maintain an escrow account for your benefit on such terms and conditions as the
Firm may deem necessary or appropriate (which may include, without limitation,
your (or your estate or other permitted beneficiary) executing any documents
related to, and your (or your estate or other permitted beneficiary) paying for
any costs associated with, such account). Any such escrow arrangement shall,
unless otherwise determined by the Firm, provide that (A) the escrow agent shall
have the exclusive authority to vote such Shares while held in escrow and
(B) dividends paid on such Shares held in escrow may be accumulated and shall be
paid as determined by the Firm in its sole discretion.

(iii) If you are a party to the Amended and Restated Shareholders’ Agreement
(the “Shareholders’ Agreement”), your Restricted Shares will be considered
“Covered Shares” for purposes of Section 2.1(a) of the Shareholders’ Agreement
as described in Appendix A hereto.

(d) Death. Notwithstanding any other Paragraph of this Award Agreement, if you
die prior to the Transferability Date with respect to your Restricted Shares, as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee, the Transfer
Restrictions then applicable to such Restricted Shares shall be removed. The
Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Restricted Shares under your will to
an organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).

4. Termination of Employment; Forfeiture of Restricted Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(d), 7 and 9(g), if your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm, the Transfer
Restrictions shall continue to apply to your Restricted Shares that were
Outstanding prior to your termination of Employment until the Transferability
Date in accordance with Paragraph 3(c).

 

2



--------------------------------------------------------------------------------

(b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), and
subject to Paragraph 6(b), your rights in respect of the following Restricted
Shares immediately shall be forfeited, such Restricted Shares immediately shall
be returned to GS Inc. and such portion of the Award immediately shall be
cancelled if you engage in “Competition” (as defined below):

(i) all of the gross Restricted Shares granted to you if you engage in
Competition prior to the earlier of (A) December 31, ____ and (B) the date on
which the Transfer Restrictions and risks of forfeiture with respect to your
Restricted Shares are removed following a Change in Control in accordance with
Paragraph 7 hereof;

(ii) two-thirds of the gross Restricted Shares granted to you if you engage in
Competition on or after December 31, ____ but prior to the earlier of
(A) December 31, ____ and (B) the date on which the Transfer Restrictions and
risks of forfeiture with respect to your Restricted Shares are removed following
a Change in Control in accordance with Paragraph 7 hereof; and

(iii) one-third of the gross Restricted Shares granted to you if you engage in
Competition on or after December 31, ____ but prior to the earlier of
(A) December 31, ____ and (B) the date on which the Transfer Restrictions and
risks of forfeiture with respect to your Restricted Shares are removed following
a Change in Control in accordance with Paragraph 7 hereof.

For purposes of this Award Agreement, “Competition” means that you (i) form, or
acquire a 5% or greater equity ownership, voting or profit participation
interest in, any Competitive Enterprise, or (ii) associate in any capacity
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise.

(c) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) (A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (4) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or (B) Selected Firm Personnel are
Solicited, hired or accepted into partnership, membership or similar status
(1) by a Competitive Enterprise that you form, that bears your name, in which
you are a partner, member or have similar status, or in which you possess or
control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;

 

3



--------------------------------------------------------------------------------

(iii) as a result of any action brought by you, it is determined that any of the
terms or conditions for the expiration of the Transfer Restrictions with respect
to this Award are invalid;

(iv) GS Inc. fails to maintain the required “Minimum Tier 1 Capital Ratio” as
defined under Federal Reserve Board Regulations applicable to GS Inc. for a
period of 90 consecutive business days; or

(v) the Board of Governors of the Federal Reserve or the Federal Deposit
Insurance Corporation (the “FDIC”) makes a written recommendation under Title II
(Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform and
Consumer Protection Act for the appointment of the FDIC as a receiver of GS Inc.
based on a determination that GS Inc. is “in default” or “in danger of default,”

your rights in respect of the following Restricted Shares immediately shall be
forfeited, such Shares immediately shall be returned to GS Inc. and such portion
of the Award immediately shall be cancelled: (x) all of the gross Restricted
Shares granted to you if any of the events described in this Paragraph 4(c) (the
“Events”) occurs prior to the January ____ Date (as defined below);
(y) two-thirds of the gross Restricted Shares granted to you if any of the
Events occurs on or after the January ____ Date but prior to the January ____
Date (as defined below); and (z) one-third of the gross Restricted Shares
granted to you if any of the Events occurs on or after the January ____ Date but
prior to the January ____ Date (as defined below). The “January ____ Date” is
the first trading day in a Window Period in January ____ (or if there is no
trading day in a Window Period that occurs in January ____ on or before
January 29, another date in January that is selected by the Committee or the
committee that is delegated certain authority by the Committee) and includes the
30 Business Days after such date. The “January ____ Date” is the first trading
day in a Window Period in January ____ (or if there is no trading day in a
Window Period that occurs in January ____ on or before January 29, another date
in January that is selected by the Committee or the committee that is delegated
certain authority by the Committee) and includes the 30 Business Days after such
date. The “January ____ Date” is the first trading day in a Window Period in
January ____ (or if there is no trading day in a Window Period that occurs in
January ____ on or before January 29, another date in January that is selected
by the Committee or the committee that is delegated certain authority by the
Committee) and includes the 30 Business Days after such date. Shares may be
rounded to avoid fractional Shares.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.

(d) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of Outstanding Restricted Shares immediately
shall be forfeited, and such Shares immediately shall be returned to GS Inc.,
if, before the Transferability Date for such Restricted Shares:

(i) any event that constitutes Cause has occurred;

(ii) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

 

4



--------------------------------------------------------------------------------

(iii) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. On the Transferability Date, you shall be deemed to have
represented and certified that you have complied with all the terms and
conditions of the Plan and this Award Agreement; or

(iv) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding Restricted
Shares.

(e) For the avoidance of doubt, failure to pay or reimburse the Firm, upon
demand, for any amount you owe to the Firm shall constitute (i) failure to meet
an obligation you have under an agreement referred to in Paragraph 4(d)(ii),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(d)(i).

(f) Unless the Committee determines otherwise, without limiting any other
provision in Paragraphs 4(c) or 4(d), and except as provided in Paragraph 7, if
the Committee determines that, during the Firm’s ____ fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Outstanding Restricted
Shares awarded as part of this Award immediately shall be forfeited, such Shares
immediately shall be returned to GS Inc. and this Award shall be cancelled (and
any dividends or other amounts paid or delivered to you in respect of this Award
shall be subject to repayment in accordance with, or in a manner similar to the
provisions described in, Paragraph 5).

5. Repayment and Forfeiture.

(a) The provisions of Section 2.5.2 of the Plan (which require Grantees to repay
to the Firm the value of Restricted Shares, without reduction for related
withholding tax, if the Committee determines that all terms and conditions of
this Award Agreement were not satisfied) shall apply to this Award (and, for the
avoidance of doubt, shall include repayment of all dividends received on
Restricted Shares), except that if the condition that was not satisfied would
have resulted in the Transfer Restrictions not being removed, then the Fair
Market Value of the Shares shall be determined as of the Transferability Date
(or any earlier date that the Transfer Restrictions were removed).

(b) If and to the extent you forfeit any Restricted Shares hereunder or are
required to repay any amount in respect of a number of Restricted Shares
pursuant to Paragraph 5(a), you also will be required to pay to the Firm,
immediately upon demand therefor, an amount equal to the Fair Market Value
(determined as of the Date of Grant) of the number of Shares that were used to
satisfy tax withholding for such Restricted Shares that are forfeited or subject
to repayment pursuant to Paragraph 5(a). Such repayment amount for Restricted
Shares applied to tax withholding will be determined by

 

5



--------------------------------------------------------------------------------

multiplying the number of Restricted Shares that were used to satisfy
withholding taxes related to this Award (the “Tax Withholding Shares”) by a
fraction, the numerator of which is the number of Restricted Shares you
forfeited (or with respect to which repayment is required) and the denominator
of which is the number of Restricted Shares that comprised the Award (reduced by
the Tax Withholding Shares).

6. Certain Terminations of Employment.

(a) In the event of the termination of your Employment for any reason
(determined as described in Section 1.2.19 of the Plan), all terms and
conditions of this Award Agreement shall continue to apply (including any
applicable Transfer Restrictions).

(b) Unless otherwise determined by the Committee in its discretion, Paragraph
4(b) will not apply following termination of Employment that is characterized by
the Firm as “involuntary” or by “mutual agreement” other than for Cause and if
you execute such a general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all of the Transfer Restrictions and risks of
forfeiture with respect to your Restricted Shares shall be removed.

8. Dividends. You shall be entitled to receive on a current basis any regular
cash dividend paid by GS Inc. in respect of your Restricted Shares, or, if the
Restricted Shares are held in escrow, the Firm will direct the transfer/paying
agent to distribute the dividends to you in respect of your Restricted Shares.

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares and the removal of the Transfer Restrictions are
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan. To the extent permitted by applicable
law, the Firm, in its sole discretion, may require you to provide amounts equal
to all or a portion of any Federal, State, local, foreign or other tax
obligations imposed on you or the Firm in connection with the grant, vesting or
delivery of this Award by requiring you to choose between remitting such amount
(i) in cash (or through payroll deduction or otherwise), (ii) in the form of
proceeds from the Firm’s executing a sale of Shares delivered to you pursuant to
this Award or (iii) in Shares delivered to you pursuant to this Award. In
addition, if you are an individual with separate employment contracts (at any
time during and/or after the Firm’s ____ fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan). In no event, however, shall any choice you
may have under the preceding two sentences determine, or give you any discretion
to affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.

 

6



--------------------------------------------------------------------------------

(b) If you are or become a Managing Director, your rights in respect of the
Restricted Shares are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

(c) Your rights in respect of this Award are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of this Award in accordance with such rules and procedures as
may be adopted from time to time with respect to sales of such Shares (which may
include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with this Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency, or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment, your continued holding of your Outstanding Restricted Shares
would result in an actual or perceived conflict of interest (“Conflicted
Employment”); or

(ii) following your termination of Employment other than described in
Paragraph 9g)(i), you notify the Firm that you have accepted or intend to accept
Conflicted Employment at a time when you continue to hold Outstanding Restricted
Shares;

then any Transfer Restrictions shall be removed as soon as practicable after the
Committee has received satisfactory documentation relating to your Conflicted
Employment.

 

7



--------------------------------------------------------------------------------

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree, by accepting this Award, that Restricted Shares
hereby are pledged to the Firm to secure its right to such Restricted Shares in
the event you forfeit any such Restricted Shares pursuant to the terms of the
Plan or this Award Agreement. This Award, if held in escrow, will not be
delivered to you but will be held by an escrow agent for your benefit. If an
escrow agent is used, such escrow agent will also hold the Restricted Shares for
the benefit of the Firm for the purpose of perfecting its security interest.

(j) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Restricted Shares, you may be
required to certify, from time to time, your compliance with all terms and
conditions of the Plan and this Award Agreement. You understand and agree that
(i) it is your responsibility to inform the Firm of any changes to your address
to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Restricted
Shares in accordance with Paragraph 4(d)(iii).

10. Right of Offset. The Firm may exercise its right of offset under Section 3.4
of the Plan by conditioning the removal of the Transfer Restrictions on your
satisfaction of your obligations to the Firm in a manner deemed appropriate by
the Committee, including by the application of some or all of your Restricted
Shares.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and Sections
1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall materially
adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of this Award Agreement
shall be in writing.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION
3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND
WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, and without limiting
Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Restricted Shares may transfer some or all of their
Restricted Shares (which shall continue to be subject to the Transfer
Restrictions until the Transferability Date) through a gift for no consideration
to any immediate family member (as determined pursuant to the procedures) or a
trust in which the recipient and/or the recipient’s immediate family members in
the aggregate have 100% of the beneficial interest (as determined pursuant to
the procedures).

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By:     Name:   Title:  

 

9



--------------------------------------------------------------------------------

Appendix A

Treatment of ____ Year-End Restricted Stock under the Shareholders’ Agreement.
Capitalized terms used in this Appendix A that are not defined in this Appendix
A, the Award Agreement or the Plan have the meanings as used or defined in the
Shareholders’ Agreement.

 

  •  

With respect to all Restricted Shares that are awarded under the ____ Year-End
Restricted Stock Award, an event triggering the recalculation of the Covered
Person’s Covered Shares shall be deemed to occur with respect to one-third of
such Restricted Shares on each of the January ____ Date, the January ____ Date,
and the January ____ Date (each such date being referred to as a “Trigger
Date”).

 

  •  

As of each such Trigger Date, such Covered Person’s Covered Shares shall be
increased by:

 

  •  

the gross number of Restricted Shares for such Trigger Date (determined before
any deductions, including any deductions for withholding taxes, fees or
commissions), minus

 

  •  

such gross number multiplied by the Specified Tax Rate that would apply if the
Covered Person had received, on or around the Trigger Date, a delivery of Common
Stock underlying Year-End RSUs instead of receiving a grant of Restricted
Shares.

 

  •  

Until a Trigger Date, the Covered Person shall not be deemed to be the Sole
Beneficial Owner of the Restricted Shares relating to such Trigger Date (and
therefore until such Trigger Date such Shares shall not be counted toward the
satisfaction of the Transfer Restrictions (as defined in the Shareholders’
Agreement)).

 

10